Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-19 are pending in this office action. This action is responsive to Applicant’s application filed 12/23/2019.

Information Disclosure Statement
3.	The references listed in the IDS filed 09/11/2020 has been considered. A copy of the signed or initialed IDS is hereby attached.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Elmachtoub et al. (US Patent Publication No. 2017/0046732 A1, hereinafter “Elmachtoub”) in view of Barth et al. (US Patent Publication No. 2001/0054020 A1, hereinafter “Barth”).
As to Claim 1, Elmachtoub teaches the claimed limitations:
“A method of optimizing transmission of requests for updated content from external data sources, comprising:” as a system and method for training a machine to learn to offer personalized promotions over a network may be provided (paragraph 0003). The methodology of the present disclosure may be applied in travel industry. New Distribution Capability (NDC) is a travel industry-supported program launched by IATA for the development and market adoption of a new, extended markup language (XML)-based data transmission standard (paragraph 0040).
 	“storing, at the intermediation server, a set of optimization parameters” as a customer data system may be a computer-implemented component that executes on one or more processors, and maintain customer data stored in a database of customer information,  the customer data system may retrieve or extract customer data for input to the personalized promotion system (paragraphs 0028, 0052). User response is received and the offer recommendation engine, also referred to as a promotion optimization engine, is updated based on the user response, the parameter values of a logit model is updated based on the snapshot of the features of the user and the product, and user's response that user accepted or not accepted the promotion offer, the machine or the promotion optimization engine is trained to dynamically learn the promotion offers that are considered to be optimal, e.g., produce optimal reward to the seller (paragraphs 0037, 0039 and claim 1). 
 	“obtaining an instruction at the intermediation server to request updated content corresponding to the data object” as responsive to receiving a query associated with a product, the personalized promotion system may generate and provide a personalized offer, which can be the same as the public offer, e.g., based on the recommendation provided by a multi-armed 
 	“in response to obtaining the instruction, determining, based on the optimization parameters and the expiry time, whether to request updated content from the external data sources” as a computer-implemented service or system presented that generate and notify a user of customized product-dependent promotion offers, the customized product dependent offers may be provided over a communication network or channel to a user's device. An alert may be sent to a user device notifying the user device that a promotion or offer is available, which may automatically invoke or activate an application on the user's device to connect to a system source that is offering the promotion, when the user's device comes online, time sensitive customized product dependent offers that may change dynamically based on real-time dynamic factors may be communicated to a user in a timely manner. A computer-implemented system is a machine learning system, in which a machine is trained and continues to learn based on dynamic user responses to produce an optimal promotion offers that are determined based on specific product features and user features (paragraphs 0011, 0020, 0036-0037).
 	“when the determination is affirmative, transmitting at least one update request to at least one of the external data sources based on the initial content and the optimization parameters” as a cognitive engine observes the user's response to an offered promotion and updates the model parameters of the promotion optimization engine, e.g., updates the parameters of the logit model and its confidence level (paragraph 0018). If the offer is accepted (e.g., affirmative) by the customer, the seller receives a payment from the customer, and 
 	“in response to transmitting the at least one update request, receiving and storing respective sets of updated content from the external data sources” as the method may include transmitting the promotion to a user's device. The method may further include receiving a user response to the target promotion based on the user response, updating parameters of the logit model and the confidence level. In one aspect, the transmitting of the promotion to the user's device may include transmitting a signal to offer the promotion via a communication channel to a user's device, wherein the signal causes the user's device to automatically connect to one or more of the processors to receive the promotion (paragraph 0004). The sales system may include computer-implemented components, computer-executable processing components and storage media for executing various functionalities of a sales system that allows a user to search for a product via a user interface and present a generated offer to the user. A revenue management system may be executes on one or more processors and extracts product and price data from a database of product information based on a customer's product search query. A customer data system executes on one or more processors, and maintain customer data stored in a database of customer information (paragraphs 0028, 0043).
Elmachtoub does not explicitly teach the claimed limitation “storing, at an intermediation server, a data object containing initial content received from at least one of the external data sources and associated with an expiry time“.
Barth teaches the dynamic information connection engine, or search system, specifically addresses to systems. This system is easy and inexpensive to implement and maintain, and provides lower distribution costs. Further, the system promotes relationships with brand-loyal 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Elmachtoub and Barth before him/her, to modify Elmachtoub storing a data object containing initial content received 

As to Claim 2, Elmachtoub teaches the claimed limitations:
	“in response to receiving and storing the sets of updated content, evaluating each set of updated content against the initial content; and determining, based on the evaluations, whether to replace the initial content with a selected set of the updated content” as (paragraphs 0016-0018, 0036, 0040, and claim 2).
	Barth teaches (paragraphs 0013, 0054, 0188, 0191, 0237-0239).

As to Claim 3, Elmachtoub teaches the claimed limitations:
 	“wherein determining whether to replace the initial content with the selected set of the updated content includes sending a prompt containing at least one of the sets of updated content to a client subsystem for selection” as (paragraphs 0003-0004, 0011, 0040).
	Barth teaches (paragraphs 0110, 0116, 0137, 0193, and 0201).

As to Claim 4, Elmachtoub teaches the claimed limitations:
 	“wherein determining whether to replace the initial content with the selected set of the updated content includes automatically replacing the initial content with the selected set of the updated content” as (paragraphs 0004, 0037, 0040).
	Barth teaches (abstract, paragraphs 0013, 0031, 0069, 0091, 0232).

As to Claim 5, Elmachtoub teaches the claimed limitations:
 	“Wherein obtaining the instruction includes receiving the instruction at the intermediation server from a client subsystem” as (paragraphs 0042, 0052-0053).


As to Claim 6, Elmachtoub teaches the claimed limitations:
 	“Storing, at the intermediation server, update scheduling configuration data; wherein obtaining the instruction includes generating the instruction at the intermediation server according to the scheduling configuration data” as (paragraphs 0011, 0019-0020, 0052).
	Barth teaches (paragraphs 0114, 0232, 0237-0239, 0250-0252).

As to Claim 7, Elmachtoub does not explicitly teach the claimed limitation 	“wherein the optimization parameters include at least one of (i) an update request frequency threshold, and (ii) a time threshold; and wherein determining whether to request updated content includes at least one of (i) determining whether the update request frequency threshold has been exceeded, and (ii) determining whether a difference between a current time and the expiry time is below the time threshold”.
	Barth teaches (paragraphs 0192-0196).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Elmachtoub and Barth before him/her, to modify Elmachtoub optimization parameters include at least one of a time threshold because that would efficiently gathers and evaluates information from multiple electronic sources and presents relevant information to potential customers as taught by Barth (paragraph 0012).

As to Claim 8, Elmachtoub does not explicitly teach the claimed limitation 	“wherein the optimization parameters include historical trend data corresponding to the initial content; and wherein determining whether to request updated content includes: identifying current trend data corresponding to the initial content; comparing the current trend data to the historical trend data; 
Barth teaches (abstract, paragraphs 0008, 0011, 0028, 0061-0062, 0104, 0155, 0188 and 0256).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Elmachtoub and Barth before him/her, to modify Elmachtoub determination of whether to request updated content based on the historical trend data because that would efficiently gathers and evaluates information from multiple electronic sources and presents relevant information to potential customers as taught by Barth (paragraph 0012).

As to Claim 9, Elmachtoub teaches the claimed limitations:
 	“wherein the at least one update request includes at least one of: a New Distribution Capability (NDC) AirShopping request; an NDC OfferPrice request; an NDC SeatAvailability request; an NDC ServiceList request; and an NDC OrderReshop request” as (paragraphs 0008, 0030, 0040, 0053, 0248, 0265).
	
As to claims 10-18 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-9. In addition, Elmachtoub teaches as a system and method for training a machine to learn to offer personalized promotions over a network may be provided (paragraph 0003). Therefore these claims are rejected for at least the same reasons as claims 1-9.

As to claim 19 rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 1. In addition, Elmachtoub teaches as a computer readable storage medium storing a program of instructions executable by a machine to perform one or more 

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/11/2021											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156